EXHIBIT 10.3

 

SHARE EXCHANGE AGREEMENT

 



THIS SHARE EXCHANGE AGREEMENT (this “Share Exchange Agreement”), effective as of
this 28th day of February, 2017 (the "Effective Date"), is entered into by and
between Gripevine Inc., a Nevada corporation (the “Corporation”) and MBE
Holdings Inc., a privately held corporation formed under the laws of the State
of Delaware (“MBE Holdings” or “MBE”), and the shareholders of MBE Holdings,
represented by Richard Hue as agent-in-fact (the “MBE Shareholders”).

 

WHEREAS MBE Holdings is engaged in research and development activities to offer
a proprietary online complaint resolution platform connecting consumers and
businesses. The platform includes ratings, reviews and polling. It’s efforts to
date have been devoted in building technology that enables access to this market
through the development of a tangible product (the “Technology”);

 

WHEREAS management of the Corporation desires to change the Corporation’s
business operations to focus on the development and marketing of the Technology
and, thus, desires to acquire the total issued and outstanding shares of MBE
Holdings thus making MBE Holdings its wholly-owned subsidiary;

 

WHEREAS the MBE Shareholders are at the date of this Share Exchange Agreement
the shareholders of MBE Holdings and are the registered and beneficial owner of
all of the issued and outstanding shares of common stock of MBE Holdings, which
at the date of this Share Exchange Agreement constitutes 157,458,778 shares (the
“MBE Holdings Shares”);

 

WHEREAS the Corporation desires to acquire one hundred percent (100%) of the
total issued and outstanding MBE Holdings Shares in exchange for issuance of
5,248,626 shares of its common stock at $0.001 par value, representing
approximately as of the date of this Share Exchange Agreement approximately
4.37% of the total issued and outstanding shares of common stock of the
Corporation;

 

WHEREAS the Corporation desires to acquire MBE Holdings in exchange for all of
the issued and outstanding shares of MBE Holdings as of the date of Closing,
resulting in MBE Holdings becoming a wholly-owned subsidiary of the Corporation
in a tax-free exchange;

 

WHEREAS the parties to this Agreement have agreed to the share exchange subject
to the terms and conditions set forth below.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:

 



  1

   



 

ARTICLE I

EXCHANGE OF STOCK

 

Section 1.01. Exchange. Upon the terms and subject to the conditions of this
Share Exchange Agreement, the MBE Shareholders agree to exchange the MBE Shares
held of record respectively for the issuance of 5,248,626 shares of common stock
of the Corporation, and the Corporation agrees to issue to the MBE Shareholders
an aggregate number of shares of its common stock in exchange for all of the
total issued and outstanding shares held of record by the MBE Shareholders. The
parties intend that the share exchange shall qualify as a tax free
reorganization under Section 368 of the Internal Revenue Code.

 

Section 1.02. Delivery of Stock.

 



 

(a) Upon the Closing (as defined below), the MBE Shareholders shall deliver to
the Corporation their respective share certificates representing the total
issued and outstanding MBE Shares duly endorsed.

 

 

 

 

(b) Upon the Closing, the Corporation shall deliver to the MBE Shareholders a
stock certificate representing the Corporation's shares of common stock in the
name of the MBE Shareholder in the denomination of one share of the
Corporation’s common stock for every thirty MBE Shares.

 

 

 

 

(c) The execution of this Share Exchange Agreement shall take place on February
28, 2017 or by counterpart signatures to be sent by facsimile transmission.
Closing and issuance of the Corporation's shares of common stock shall occur as
soon as possible after the conditions precedent in Article IV herein are met,
which Closing shall not occur later than March 2, 2017 (the “Closing”) unless
extended by mutual agreement of the parties.



  

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF MBE HOLDINGS

AND THE MBE SHAREHOLDERS

 

Section 2.01. Organization, Standing and Authority; Foreign Qualification.

 



 

(a) MBE Holdings is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware with all requisite power and
authority to enter into, and perform the obligations under this Share Exchange
Agreement. MBE Holdings has all requisite power and authority to own, lease and
operate its assets, properties and business and to carry on its business as now
being and as heretofore conducted.

 

 

 

 

(b) MBE Holdings is duly qualified or otherwise authorized as a corporation to
transact business and is in good standing in each jurisdiction as necessary to
conduct business as required by law. MBE Holdings does not file any franchise,
income or other tax returns in any other jurisdiction other than the state of
Delaware, if applicable, based upon the ownership or use of property therein or
the derivation of income there from.



 



  2

   



 

Section 2.02. Capitalization. The authorized capital of MBE Holdings consists of
300,000,000 shares of common stock. A total of 157,458,778 shares of common
stock are issued and outstanding. MBE Holdings’ shares of common stock are the
only class of capital stock that is outstanding. All of the then outstanding
shares of common stock of MBE Holdings are duly authorized, validly issued,
fully paid and non-assessable and free of preemptive rights.

 

Section 2.03. Certificate of Incorporation and By-Laws. MBE Holdings has
delivered to the Corporation true, correct and complete copies of its Articles
of Incorporation or other documentation evidencing a corporation and By-laws.
The minute books of MBE Holdings accurately reflect all actions taken at all
meetings and consents in lieu of meetings of its stockholders, and all actions
taken at all meetings and consents in lieu of meetings of each of their boards
of directors and all committees.

 

Section 2.04. Consents and Approvals. The execution, delivery and performance by
MBE Holdings of this Share Exchange Agreement and the consummation by MBE
Holdings of the transactions contemplated hereby do not require MBE Holdings to
obtain any consent, approval or action of, or make any filing with or give any
notice to, any person or entity.

 

Section 2.05. Execution and Delivery. This Share Exchange Agreement has been
duly executed and delivered by the agent representing the MBE Shareholders and
constitutes the valid and binding agreement of the respective MBE Shareholders
enforceable against the MBE Holdings Shareholders in accordance with its terms.

 

Section 2.06. No Conflict. The execution, delivery and performance of this Share
Exchange Agreement and the consummation of the transactions contemplated hereby
and thereby in accordance with the terms and conditions hereof and therefor will
not: (a) violate any provision of the Articles of Incorporation, By-laws or
other organizational document of MBE Holdings; (b) violate, conflict with or
result in the breach of any of the terms of, result in any modification of the
effect of, otherwise give any other contracting party the right to terminate, or
constitute (or with notice or lapse of time or both constitute) a default under,
any contract to which MBE Shareholders or MBE Holdings are a party to or by or
to which its assets or properties may be bound or subject; (c) violate any
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against, or binding upon, or any agreement with,
or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon MBE Holdings or upon the securities, assets or business
of MBE Holdings; or (d) violate any statute, law or regulation of any
jurisdiction as such statute, law or regulation relates to MBE Shareholder or
MBE Holdings or to the shares, securities, properties or business of MBE
Holdings; or (e) result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of any permit.

 



  3

   



  

Section 2.07. Brokerage. No broker or finder has acted, directly or indirectly,
for MBE Holdings, nor has MBE Holdings incurred any obligation to pay any
brokerage, finder’s fee or other commission in connection with the transactions
contemplated by this Share Exchange Agreement.

 

Section 2.08. Title to Stock. The MBE Shareholders have valid title to the MBE
Shares free and clear of all liens or encumbrances including, without
limitation, any community property claim. Upon delivery of the MBE Shares to be
made on the Closing, the Corporation shall acquire good and marketable title
thereto, free and clear of any lien, including, without limitation, any
community property claim.

 

Section 2.09. Options or Other Rights. (a) There are no other outstanding
rights, subscriptions, warrants, calls, preemptive rights, options, contracts or
other agreements of any kind to purchase or otherwise to receive from the MBE
Shareholder or from MBE Holdings of any of the outstanding, authorized or
treasury shares of the MBE Shares; and (b) there is no outstanding security of
any kind convertible into any security of MBE Holdings and there is no
outstanding contract or other agreement to purchase, redeem or otherwise acquire
any of the MBE Shares.

 

Section 2.10. Material Information. This Share Exchange Agreement and all other
information provided in writing by the MBE Shareholders or MBE Holdings or
representatives thereof to the Corporation, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make any statement contained herein or therein misleading. There are no facts
or conditions, which have not been disclosed to the Corporation in writing
which, individually or in the aggregate, could have a material adverse effect on
the Corporation or a material adverse effect on the ability of the MBE
Shareholders to perform any of its obligations pursuant to this Share Exchange
Agreement.

 

Section 2.11. No Bankruptcy. Neither MBE Holdings nor its assets are the subject
of any proceeding involving either a voluntary or an involuntary bankruptcy,
insolvency or receivership.

 

Section 2.12. Undisclosed Liabilities. MBE Holdings is not subject to and has
not incurred, any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, fixed or unfixed, choate or
inchoate, liquidated or un liquidated, secured or unsecured, accrued, absolute,
contingent or otherwise, of a kind required by generally accepted accounting
principles to be reflected or reserved against on a financial statement
(“Liabilities”), which individually or in the aggregate exceeds $10,000.

 

Section 2.13. Compliance with Laws. MBE Holdings is not in violation of any
applicable order, judgment, injunction, award or decree nor is it in violation
of any Federal, provincial, state, local or foreign law, ordinance or regulation
or any other requirement of any governmental or regulatory body, court or
arbitrator, other than those violations which, in the aggregate, would not have
a material adverse effect on MBE Holdings, and neither MBE Holdings nor the MBE
Holdings Shareholders have received written notice that any violation is being
alleged.

 



  4

   



 

Section 2.14. Contracts and Commitments. All agreements which materially affect
MBE Holdings to which MBE Holdings is a party or by which MBE Holdings or any of
its property is bound which exist as of the date of execution of this Agreement
have been reviewed by the parties and MBE Holdings is not in default with
respect to any material term or condition of any such contract, nor has any
event occurred which through the passage of time or the giving of notice, or
both, would constitute a default hereunder.

 

Section 2.15. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving MBE Holdings or
against or involving any of the MBE Shares. There are no actions, suits or
claims or legal, regulatory, administrative or arbitration proceedings pending
or, to the knowledge of the MBE Holdings Shareholders, threatened against or
involving MBE Holdings.

 

Section 2.16. Liens. MBE Holdings has marketable title to all of its assets and
properties free and clear of any lien.

 

Section 2.17. Corporate Records. All of the minute books and corporate and
financial records of MBE Holdings are, or prior to the Closing will be made
available for review. In the event of the absence of a complete minute book,
representation and warranty by the board of directors shall take precedence over
the minute book and shall be incorporated into the minutes book.

 

Section 2.18 Acknowledgement of the status of the Corporation. MBE Holdings and
the MBE Holdings Shareholders acknowledge that Corporation is in a formative
stage, has no material assets or audited financials, and has no book or other
value.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

 

The Corporation represents and warrants to MBE Holdings and the MBE Shareholders
as follows:

 

Section 3.01. Organization, Standing and Authority of the Corporation. The
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own or lease its assets as now owned or leased by it and
to otherwise conduct its business. All corporate proceedings required by law or
by the provisions of this Agreement to be taken by the Corporation on or before
the Closing in connection with the execution and delivery of this Share Exchange
Agreement and the consummation of the transactions contemplated by this Share
Exchange Agreement have been or will be duly and validly taken.

 



  5

   



 

Section 3.02. Capitalization. The authorized capital of the Corporation consists
of 300,000,000 shares of common stock, par value $0.001, of which a total of
120,000,000 shares are issued and outstanding, and 20,000,000 shares of
preferred stock, par value $0.001, of which no shares are issued and
outstanding. The Corporation's shares of common stock are the only class of the
Corporation's capital stock that is outstanding. All of the outstanding shares
of common stock are and will be duly authorized, validly issued, fully paid and
non-assessable and free of preemptive rights. There are 13,162,500 share
purchase warrants issued and outstanding (the “Warrants”). The terms and
provisions of the Warrants provide for the exercise into 13,162,500 shares of
the Corporation’s restricted common stock for a period of three years commencing
December 1, 2016 and expiring December 1, 2019 at an exercise price of $0.40 per
share. There are no other outstanding options or warrants of the Corporation.
This Share Exchange Agreement shall also be deemed delivered to any future
shareholders of the Corporation pertaining to the Offering and will constitute
the valid and binding agreement of the respective future shareholders of the
Corporation enforceable against such future shareholders in accordance with its
terms.

 

Section 3.02. Execution and Delivery. This Share Exchange Agreement has been
duly authorized, executed and delivered by the Corporation and constitutes the
valid and binding agreement of the Corporation enforceable against the
Corporation in accordance with its terms.

 

Section 3.03. Certificate of Incorporation and By-Laws. The Corporation has
delivered to MBE Holdings true, correct and complete copies of its Articles of
Incorporation or other documentation evidencing a corporation and By-laws. The
minute books of The Corporation accurately reflect all actions taken at all
meetings and consents in lieu of meetings of its stockholders, and all actions
taken at all meetings and consents in lieu of meetings of each of their boards
of directors and all committees.

 

Section 3.04. Consents and Approvals. The execution, delivery and performance by
the Corporation of this Share Exchange Agreement and the consummation by the
Corporation of the transactions contemplated hereby do not require the
Corporation to obtain any consent, approval or action of, or make any filing
with or give any notice to, any person or entity.

 

Section 3.05. Execution and Delivery. This Share Exchange Agreement has been
duly executed and delivered by the agent representing the Corporation
Shareholders and constitutes the valid and binding agreement of the respective
Corporation Shareholders enforceable against the Corporation Shareholders in
accordance with its terms.

 

Section 3.06. No Conflict. The execution, delivery and performance of this Share
Exchange Agreement and the consummation of the transactions contemplated hereby
and thereby in accordance with the terms and conditions hereof and therefor will
not: (a) violate any provision of the Articles of Incorporation, By-laws or
other organizational document of the Corporation; (b) violate, conflict with or
result in the breach of any of the terms of, result in any modification of the
effect of, otherwise give any other contracting party the right to terminate, or
constitute (or with notice or lapse of time or both constitute) a default under,
any contract to which the Corporation is a party to or by or to which its assets
or properties may be bound or subject; (c) violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against, or binding upon, or any agreement with, or condition
imposed by, any governmental or regulatory body, foreign or domestic, binding
upon the Corporation or upon the securities, assets or business of the
Corporation; or (d) violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to the Corporation or to the shares,
securities, properties or business of the Corporation; or (e) result in the
breach of any of the terms or conditions of, constitute a default under, or
otherwise cause an impairment of any permit.

 



  6

   



 

Section 3.07. Brokerage. No broker or finder has acted, directly or indirectly,
for the Corporation, nor has the Corporation incurred any obligation to pay any
brokerage, finder’s fee or other commission in connection with the transactions
contemplated by this Share Exchange Agreement.

 

Section 3.08. Status of the Corporation's Shares. Upon consummation of the
transactions contemplated by this Agreement, the shares of common stock to be
issued to the MBE Holdings Shareholders, when issued and delivered, shall be
free of any and all liens, claims or encumbrances.

 

Section 3.09. Options or Other Rights. Other than 13,162,500 warrants issued and
outstanding (the “Warrants”), there are no outstanding rights, subscriptions,
warrants, calls, preemptive rights, options, contracts or other agreements of
any kind to purchase or otherwise to receive from the Corporation any of the
outstanding, authorized or treasury shares of the Corporation; and (b) there is
no outstanding security of any kind convertible into any security of the
Corporation and there is no outstanding contract or other agreement to purchase,
redeem or otherwise acquire any of the Corporation Shares. The Warrants were
issued December 1, 2016 and are exercisable for a period of three years into
13,162,500 shares of common stock at an exercise price of $0.40 per share.

 

Section 3.10. Material Information. This Share Exchange Agreement and all other
information provided in writing by the Corporation or representatives thereof to
MBE Holdings or MBE Holdings Shareholders, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make any statement contained herein or therein misleading. There are no facts
or conditions, which have not been disclosed to MBE Holdings or MBE Holdings
Shareholders in writing which, individually or in the aggregate, could have a
material adverse effect on MBE Holdings or a material adverse effect on the
ability of the Corporation to perform any of its obligations pursuant to this
Share Exchange Agreement.

 

Section 3.11. No Bankruptcy. Neither the Corporation nor its assets are the
subject of any proceeding involving either a voluntary or an involuntary
bankruptcy, insolvency or receivership.

 

Section 3.12. Undisclosed Liabilities. The Corporation is not subject to and has
not incurred, any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, fixed or unfixed, choate or
inchoate, liquidated or un liquidated, secured or unsecured, accrued, absolute,
contingent or otherwise, of a kind required by generally accepted accounting
principles to be reflected or reserved against on a financial statement
(“Liabilities”), which individually or in the aggregate exceeds $10,000.

 

Section 3.13. Contracts and Commitments. All agreements which materially affect
the Corporation to which the Corporation is a party or by which the Corporation
or any of its property is bound which exist as of the date of execution of this
Agreement have been reviewed by the parties and the Corporation is not in
default with respect to any material term or condition of any such contract, nor
has any event occurred which through the passage of time or the giving of
notice, or both, would constitute a default hereunder.

 



  7

   



 

Section 3.14. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving the Corporation or
against or involving any of the Corporation Shares. There are no actions, suits
or claims or legal, regulatory, administrative or arbitration proceedings
pending or, to the knowledge of the Corporation, threatened against or involving
the Corporation.

 

Section 3.15. Compliance with Laws. To its knowledge, the Corporation is not in
violation of any applicable order, judgment, injunction, award or decree nor is
it in violation of any Federal, state, local or foreign law, ordinance or
regulation or any other requirement of any governmental or regulatory body,
court or arbitrator, other than those violations which, in the aggregate, would
not have a material adverse effect on the Corporation and the Corporation has
not received written notice that any violation is being alleged.

 

Section 3.16. Liens. The Corporation has marketable title to all of its assets
and properties free and clear of any lien.

 

Section 3.17. Corporate Records. All of the minute books and corporate and
financial records of the Corporation are, or prior to the Closing will be made
available for review. In the event of the absence of a complete minute book,
representation and warranty by the board of directors shall take precedence over
the minute book and shall be incorporated to the minute book.

 

Section 3.18 The Corporate Shares have not been Registered and are Restricted.
The Shares of the Corporation have not been registered under the Securities Act,
or registered or qualified under any applicable state or non-U.S. securities
laws. The Corporation Shares have not been approved by the United States
Securities and Exchange Commission, any state securities authority or any other
United States or non- U.S. regulatory authority, nor have any of the foregoing
authorities passed upon or endorsed the merits of the Corporate Shares or the
accuracy or adequacy of this Share Exchange Agreement Any representation to the
contrary is unlawful.

 

The Corporation Shares are subject to restrictions on purchase, transferability
and resale and may not be purchased, transferred or resold except as permitted
under the Company’s articles of organization and the Company’s operating
agreement and as permitted under the Securities Act and any applicable state or
non-U.S. securities laws, pursuant to registration there under or exemption
there from. MBE Shareholders should be aware that they may be required to bear
the financial risk of the Corporation for an indefinite period of time.

 



  8

   



 

ARTICLE IV

COVENANTS AND

CONDITION PRECEDENT AGREEMENTS

 

The MBE Shareholders, MBE Holdings and the Corporation covenant and agree as
follows:

 

Section 4.01. Conduct of Business in the Ordinary Course. From the date hereof
through the Closing, the MBE Shareholders shall cause MBE Holdings to conduct
its business substantially in the manner in which it is currently conducted.
From the date hereof through the Closing, the Corporation shall conduct its
business substantially in the manner in which it is currently conducted.

 

Section 4.02. Absence of conflicting agreements, no improper disclosure of
materials. MBE Holdings and the Corporation, agree to revise any conflicting
agreements or corporate documents as may be required to complete this Share
Exchange Agreement. Any such revised agreements or documents, shall be made
available for review and approval by the opposite party before acceptance.
Neither MBE Holdings, the Corporation, or Richard Hue shall cause the improper
disclosure of materials.

 

Section 4.03. Board of Directors of the Corporation and MBE Holdings. At the
Closing, the Board of Directors of the Corporation shall appoint James Liolios
and Mark Vange as members of the Board of Directors effective as of Closing.

 

Section 4.04. Board and Shareholder Approval. Prior to the Closing, MBE Holdings
shall obtain from its Board of Directors and the MBE Shareholders representing a
totality of the issued and outstanding shares of common stock approval of this
Share Exchange Agreement and the transactions contemplated hereby.

 

Prior to the Closing, the Corporation shall obtain from its Board of Directors
approval of this Share Exchange Agreement and the transactions contemplated
hereby, including the issuance of the shares of common stock by the Corporation
to the MBE Shareholders in exchange for all of the total issued and outstanding
MBE Shares.

 

Section 4.05. Attorney-in-Fact. At the Closing, MBE Holdings shall be in receipt
from a written consent resolution signed by its shareholders of record who hold
a majority of the total issued and outstanding shares of common stock
authorizing Richard Hue, the President/Chief Executive Officer of MBE Holdings,
to sign as attorney-in-fact on behalf of the respective shareholder of record
this Share Exchange Agreement to effectuate the exchange of shares of common
stock of MBE Holdings with shares of common stock of the Corporation.

 

Section 4.06. Due Diligence. Prior to closing, the Corporation shall complete a
due diligence review of those items that the Corporation, its counsel or its
other professionals at its sole discretion, may require to approve the
transaction.

 



  9

   



 

These items may include:

 

As to the Corporate Documents: Organization and Good Standing, MBE Holdings’
Articles of Incorporation, and all amendments thereto, MBE Holdings’ Bylaws, and
all amendments thereto, MBE Holdings’ minute book, including all minutes and
resolutions of shareholders and directors, executive committees, and other
governing groups, MBE Holdings’ organizational chart, MBE Holdings’ list of
shareholders and number of shares held by each, Copies of agreements relating to
options, voting trusts, warrants, puts, calls, subscriptions, and convertible
securities, a Certificate of Good Standing from the Secretary of State of the
state where the MBE Holdings is incorporated, copies of active status reports in
the state of incorporation for the last three years, a list of all states where
MBE Holdings is authorized to do business and annual reports for the last three
years, a list of all states, provinces, or countries where the MBE Holdings owns
or leases property, maintains employees, or conducts business, a list of all of
MBE Holdings’ assumed names and copies of registrations thereof.

 

As to Financial Information: Audited financial statements for two years,
together with Auditor's Reports, the most recent unaudited statements, with
comparable statements to the prior year, auditor's letters and replies for the
past five years, MBE Holdings’ credit report, if available, any projections,
capital budgets and strategic plans, analyst reports, if available, a schedule
of all indebtedness and contingent liabilities, a schedule of inventory, a
schedule of accounts receivable, a schedule of accounts payable, a description
of depreciation and amortization methods and changes in accounting methods over
the past five years, any analysis of fixed and variable expenses, any analysis
of gross margins, MBE Holdings’ general ledger, and a description of MBE
Holdings’ internal control procedures,

 

As to Physical Assets: A schedule of fixed assets and the locations thereof, all
U.C.C. filings, all leases of equipment, a schedule of sales and purchases of
major capital equipment during last three years,

 

As to Real Estate: A schedule of MBE Holdings’ business locations, copies of all
real estate leases, deeds, mortgages, title policies, surveys, zoning approvals,
variances or use permits.

 

As to Intellectual Property: A schedule of domestic and foreign patents and
patent applications, a schedule of trademark and trade names, a schedule of
copyrights, a description of important technical know-how, a description of
methods used to protect trade secrets and know-how, any "work for hire"
agreements, a schedule and copies of all consulting agreements, agreements
regarding inventions, and licenses or assignments of intellectual property to or
from the MBE Holdings, any patent clearance documents, a schedule and summary of
any claims or threatened claims by or against the MBE Holdings regarding
intellectual property,

 

As to Employees and Employee Benefits: A list of employees including positions,
current salaries, salaries and bonuses paid during last three years, and years
of service, all employment, consulting, nondisclosure, non-solicitation or
noncompetition agreements between MBE Holdings and any of its employees, resumés
of key employees, MBE Holdings’ personnel handbook and a schedule of all
employee benefits and holiday, vacation, and sick leave policies, summary plan
descriptions of qualified and non-qualified retirement plans, copies of
collective bargaining agreements, if any, a description of all employee problems
within the last three years, including alleged wrongful termination, harassment,
and discrimination, a description of any labor disputes, requests for
arbitration, or grievance procedures currently pending or settled within the
last three years, a list and description of benefits of all employee health and
welfare insurance policies or self-funded arrangements, a description of
worker's compensation claim history, copies of all stock option and stock
purchase plans and a schedule of grants thereunder.

 



  10

   



 

As to Licenses and Permits: Copies of any governmental licenses, permits or
consents, any correspondence or documents relating to any proceedings of any
regulatory agency.

 

As to Taxes: Federal, state, local, and foreign income tax returns for the last
three years, states sales tax returns for the last three years, any audit and
revenue agency reports, any tax settlement documents for the last three years,
employment tax filings for three years, excise tax filings for three years, any
tax liens.

 

As to any Material Contracts: A schedule of all subsidiary, partnership, or
joint venture relationships and obligations, with copies of all related
agreements, copies of all contracts between MBE Holdings and any officers,
directors, 5-percent shareholders or affiliates, all loan agreements, bank
financing arrangements, line of credit, or promissory notes to which MBE
Holdings is a party, all security agreements, mortgages, indentures, collateral
pledges, and similar agreements, all guaranties to which MBE Holdings is a
party, any installment sale agreements, any distribution agreements, sales
representative agreements, marketing agreements, and supply agreements, any
letters of intent, contracts, and closing transcripts from any mergers,
acquisitions, or divestitures within last five years, any options and stock
purchase agreements involving interests in other companies, MBE Holdings’
standard quote, purchase order, invoice and warranty forms, all nondisclosure or
noncompetition agreements to which MBE Holdings is a party, all other material
contracts.

 

As to Product or Service Lines: A list of all existing products or services and
products or services under development, copies of all correspondence and reports
related to any regulatory approvals or disapprovals of any MBE Holdings’
products or services, a summary of all complaints or warranty claims, a summary
of results of all tests, evaluations, studies, surveys, and other data regarding
existing products or services and products or services under development,

 

As to Customer Information: A schedule of MBE Holdings’ largest customers in
terms of sales thereto and a description of sales thereto over a period of two
years, any supply or service agreements, a description or copy of MBE Holdings’
purchasing policies, a description or copy of MBE Holdings’ credit policy, a
schedule of unfilled orders, a list and explanation for any major customers lost
over the last two years, all surveys and market research reports relevant to MBE
Holdings or its services, MBE Holdings’ current advertising programs, marketing
plans and budgets, and printed marketing materials, a description of MBE
Holdings’ major competitors.

 

As to Litigation: A schedule of all pending litigation, a description of any
threatened litigation, copies of insurance policies possibly providing coverage
as to pending or threatened litigation, documents relating to any injunctions,
consent decrees, or settlements to which MBE Holdings is a party, a list of
unsatisfied judgments,

 

As to Insurance Coverage: A schedule and copies of MBE Holdings’ general
liability, personal and real property, product liability, errors and omissions,
key-man, directors and officers, worker's compensation, and other insurance, a
schedule of MBE Holdings’ insurance claims history for past three years,

 

As to Professionals: A schedule of all law firms, accounting firms, consulting
firms, and similar professionals engaged by MBE Holdings during the past five
years.

 

As to Articles and Publicity: Copies of all articles and press releases relating
to MBE Holdings within the past three years.

 



  11

   



 

ARTICLE V

MISCELLANEOUS

 

5.01. Representations and Warranties of the Parties. Each Party hereby
represents and warrants to the other Party as follows:

 



 

(a) Authority. Each Party has full power and authority to enter into this
Agreement and any agreement referred to or contemplated by this Agreement.

 

 

 

 

(b) No Conflicts. Neither the execution and delivery of this Agreement nor any
of the other agreements contemplated hereby, or the consummation of the
transactions hereby contemplated, conflict with, or result in the breach of, or
accelerate the performance required by any agreement to which it is a party, or
result in the creation of an encumbrance under the provisions of any other
indenture, agreement or other instrument to which the Party is a party or by
which it is bound, or to which it is may be subject.

 

 

 

 

(c) Mutual Performance. Each Party will diligently and in good faith perform the
duties and obligations set forth in this Agreement.

 

 

 

 

(d) Tax and Other Implications. Each Party will consult with and rely only on
the advice of their tax advisors, attorneys and accountants on tax and legal
matters relating to this Share Exchange Agreement.



 

5.02. Termination of Agreement. Except as otherwise provided herein, this Share
Exchange Agreement may be terminated by MBE Holdings or the Corporation with or
without cause.

 

5.03. Confidentiality. No information furnished by either Party to the other
Party and such Party’s employees, representatives and agents, under this
Agreement with respect to the Stock Exchange Agreement shall be published by the
Party receiving such information without the prior written consent of the Party
furnishing the information. Except as provided herein, the Parties agree that
the terms and conditions of this Agreement are confidential and are not to be
disclosed with any third party without the prior written consent of the other
Party, except as may be required by law. No Party shall issue or caused to be
issued any press release or make any public announcements with respect to this
Agreement or the transactions contemplated by it without the prior written
consent of the other Party.

 

5.04. Execution of Further Documents. The Parties hereto agree to perform any
and all acts and to execute and deliver any and all documents that may be
reasonably necessary and convenient to carry out the provisions of this
Agreement. The Parties shall do and perform all such acts and things, and
execute all such deeds, documents and writings, and give all such assurances, as
may be necessary to give effect to this Agreement and carry out the purpose and
intent hereof, including, without limitation, and all transactions contemplated
herein.

 



  12

   



 

5.05. Indemnification.

 



 

(a) Each Party (the “Indemnifying Party”) agrees to indemnify the other Party
(the “Indemnified Party”) against, and agrees to hold the Indemnified Party
harmless from, any and all liabilities, losses, claims, damages, judgments,
costs and expenses, including, without limitation, reasonable attorney fees,
expenses and costs of investigation and litigation through all appellate
proceedings (the “Losses”) that are (a) incurred or suffered by the Indemnified
Party relating to or arising out of or in connection with any breach of any
inaccuracy in any representation or warranty made by the Indemnifying Party in
this Agreement or any document delivered by it at the Closing or (b) arising out
of or in connection with any action, suit, inquiry, or proceeding against or
involving the Indemnified Party as a result of any agreement or any of the
transaction contemplated hereby, or based upon any allegation or claim the
Indemnified Party is in any way responsible or liable for any action (or lack
thereof) of the Indemnifying party. No person shall be entitled to
indemnification hereunder to the extent that the act or omission of such person
for which indemnification is claimed arises out of such person’s fraud, bad
faith, or willful misconduct. This Section 5.05 and its obligations shall
survive the Closing.

 

 

 

 

(b) Notice of Claim. As soon as is reasonably practicable after becoming aware
of a claim for indemnification under this Agreement, the Indemnifying Party
shall promptly give notice to the Indemnifying Party of such claim and the
amount the Indemnified Party will be entitled to receive under the provisions of
this Section 5.05, provided that the failure of the Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent (if any) that the Indemnifying Party shall not
have prejudiced by such failure to give notice. Upon receipt of the written
notice, the Indemnifying Party shall defend the Indemnified Party at the
Indemnifying Party’s sole expense by legal counsel reasonably satisfactory to
the Indemnifying Party.

 

 

 

 

 

Failure to Defend. In the event the Indemnifying Party does not elect to assume
defense of any claim, suit, action, or proceeding, then any failure of the
Indemnified Party to defend or participate in the defense of such claim, suit,
action, or proceeding, or to cause be done, shall not relieve the Indemnifying
Party of its obligations under this Section 5.05.



  

5.06. Default and Remedies.

 



 

(a) Failure of either Party to perform any of that Party's obligations under
this Agreement shall constitute a default. Should any default by either Party
continue for ten (10) days, the other Party may, at such Party's option, give
the defaulting Party written notice of the default or defaults claimed. If all
such defaults are not cured within twenty (20) days after the service of the
written notice, then, without further notice of any kind, the Party so giving
notice may terminate this Agreement and invoke any and all remedies which such
Party may have at law, equity or otherwise by statute.



 



  13

   



  



 

(b) The rights and remedies of any of the Parties hereto shall not be mutually
exclusive, and the exercise of one or more of the provisions of this Agreement
shall not preclude the exercise of any other provisions unless specifically so
limited herein. Each of the Parties confirms that damages at law may not be an
adequate remedy for a breach or threatened breach of any provisions hereof and
that the breach of any portion of this Agreement will cause irreparable harm and
significant injury to the non-breaching Party which may be difficult to
ascertain. The respective rights and obligations hereunder shall be enforceable
by specific performance, injunction or other equitable remedy, but nothing
herein contained is intended to nor shall it limit or affect any rights at law
or by statute or otherwise of any Party aggrieved as against the other Party for
a breach or threatened breach of any provision hereof.



 

5.07. Dispute Resolution. Any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement, including, without limitation, any
action or claim based on tort, contract, or statute (including any claims of
breach), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (the “Dispute Claim”), shall be
resolved by arbitration (the “Arbitration”) before three arbitrators (the
“Arbitrators”) selected from and administered by JAMS or its successor (the
“Administrator”) in accordance with JAMS International Arbitration Rules
regarding commercial or business disputes. The arbitration shall be held in
Nevada. The Arbitrators shall, within fifteen (15) days after the conclusion of
the Arbitration hearing, issue a written award and statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded. The Arbitrators shall be
authorized to award compensatory damages, but shall NOT be authorized (i) to
award non-economic damages, such as for emotional distress, pain and suffering
or loss of consortium, (ii) to award consequential, incidental, exemplary,
indirect, special or punitive damages, including any loss of revenue, income or
profits, diminution of value or loss of business reputation or opportunity,
except to the extent any such damages are required to be paid pursuant to a
third party claim determined by final judgment by a court of competent
jurisdiction, or (iii) to reform, modify or materially change this Agreement.
The Arbitrators also shall be authorized to grant any temporary, preliminary or
permanent equitable remedy or relief he or she deems just and equitable and
within the scope of this Agreement, including, without limitation, an injunction
or order for specific performance. Each party shall pay an equal share of the
fees and costs of the Administrator and the Arbitrators; provided, however, the
Arbitrators shall be authorized to determine whether a Party is the prevailing
party, and if so, to award to that prevailing party reimbursement for its
reasonable attorney fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.),
and/or the fees and costs of the Administrator and the Arbitrators. Each party
shall fully perform and satisfy the arbitration award within fifteen (15) days
of the service of the award. By agreeing to this arbitration provision, the
Parties understand that they may be waiving certain rights and protections which
may otherwise be available if a Claim between the parties were determined by
litigation in court, including, without limitation, the right to seek or obtain
certain types of damages precluded by this Section 5.07, the right to a jury
trial, certain rights of appeal, and a right to invoke formal rules of procedure
and evidence. Notwithstanding the foregoing, either Party, at its option, may
commence a court proceeding to seek a provisional remedy, such as a restraining
order, attachment, injunction or similar non-monetary remedy. The prevailing
party in such court proceeding shall be entitled to reimbursement for its
reasonable attorney fees and all costs relating to such proceeding.

 



  14

   



 

5.08. General Provisions.

 



 

(a) Expenses. Except as otherwise provided herein, MBE Holdings shall be
responsible for the payment for any of the Corporations expenses incurred in
connection with the execution or implementation of this Share Exchange Agreement
and the consummation of the transactions contemplated hereby and thereby,
including, without limitation, expenses related to due diligence, attorney’s
fees, CPA or other financial professional fees, the completion of Audited
Financials, the issuance of Corporation shares and the associated expenses
thereof, and any other expenses incurred to perfect this Share Exchange
Agreement.

 

 

 

 

(b) Third Party Beneficiaries. Except as expressly provided in this Agreement,
the terms and provisions of this Agreement are intended solely for the benefit
of each Party hereto and its respective successors and assigns, and it is not
the intention of the Parties to confer third party beneficiary rights upon any
other person or entity.

 

 

 

 

(c) Waiver. No Party shall be deemed to have waived any right which such Party
has under this Agreement, unless this Agreement expressly provides a period of
time within which such right may be exercised and such time period has expired,
or unless such Party has expressly waived the same in writing or unless this
Agreement specifies that a waiver shall be deemed to have occurred. Any failure
on the part of any Party hereto to comply with any of its obligations,
agreements or conditions hereunder may be waived in writing by the Party to whom
such compliance is owed. The waiver by either Party of a right, claim, default,
by the other Party shall not be deemed a waiver of any other right, claim or
default or any subsequent default of the same kind.

 

 

 

 

 

Notices. Any notices, demands or other communications required or permitted to
be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party.



 

Section 5.09. Conformity to Securities Laws. The Parties acknowledge that this
Share Exchange Agreement is intended to conform to the extent necessary with all
provisions and any and all regulations and rules promulgated by the Securities
and Exchange Commission thereunder, and state securities laws and regulations,
as applicable. Notwithstanding anything herein to the contrary, the Share
Exchange Agreement shall be consummated only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 



  15

   



  

Section 5.10. Timing. Time is of the essence of this Share Exchange Agreement
and each party hereto agrees and covenants to use their reasonably best efforts
to complete the transactions contemplated hereby in a timely manner.

 

Section 5.11. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions completed hereby are fulfilled to the extent possible.

 

Section 5.12. Assignment. This Share Exchange Agreement may not be assigned by
any party hereto without the prior written consent of all parties to this Share
Exchange Agreement.

 

Section 5.13. Execution in Counterparts. This Share Exchange Agreement may be
executed in several counterparts, each of which will be deemed to be an original
and all of which will together constitute one and the same instrument.

 

Section 5.14. Headings. The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular paragraph.

 

Section 5.15. Notices. Any notices, demands or other communications required or
permitted to be given by any provision of this Agreement or which any Party may
desire to give the other shall be given in writing, delivered personally or sent
by certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party.

 

Section 5.16. Waiver. No Party shall be deemed to have waived any right which
such Party has under this Agreement, unless this Agreement expressly provides a
period of time within which such right may be exercised and such time period has
expired, or unless such Party has expressly waived the same in writing or unless
this Agreement specifies that a waiver shall be deemed to have occurred. Any
failure on the part of any Party hereto to comply with any of its obligations,
agreements or conditions hereunder may be waived in writing by the Party to whom
such compliance is owed. The waiver by either Party of a right, claim, default,
by the other Party shall not be deemed a waiver of any other right, claim or
default or any subsequent default of the same kind.

 

Section 5.17. Nature and Survival of Representations. There are no
representations, warranties and covenants made by any of the Parties except as
expressly provided herein. All representations and warranties and covenants made
by any Party in this Agreement shall survive this Agreement and any other
document, instrument or agreement executed and delivered pursuant to this
Agreement, and shall not merge therein and shall continue in full force and
effect. The Parties specifically intend that the statutory statutes of
limitations applicable to each of the representations and warranties be
superseded and replaced by the foregoing periods.

 

Section 5.18. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada without regard to principles
of conflicts of law.

 



  16

   



 

IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day
and year first above written.

 



  Gripevine Inc.         Date: February 28, 2017 By:

 

Title

       

 

MBE Holdings Inc.

 

 

 

 

 

Date: February 28, 2017 By:  

 

Title

 

 

 

 

 

 

 

MBE Holdings Shareholders listed on Exhibit A,

as represented by their agent and attorney-in-fact

 

 

 

 

 

Date: February 28, 2017

By:

 

 



 

 



17



 